Order entered August 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00712-CR

                             RICHARD LEE CORTEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-33287-T

                                            ORDER
       The reporter’s record was due June 25, 2019. When it was not filed, we notified court

reporter Vearneas Faggett by postcard dated June 27, 2019 and directed her to file the reporter’s

record by July 29, 2019. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Faggett.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 13, 2019. We

caution Ms. Faggett that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE